Citation Nr: 1135995	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran has claimed that he has tinnitus, hepatitis C, and a psychiatric disorder, all of which are attributable to his period of active duty.  Although further delay is regrettable, the Board finds that it is necessary to remand the Veteran's claims for additional development.

Following a review of the Veteran's service treatment records, the Board notes that probable hepatitis was noted on October 19, 1973, and that the Veteran had been using injectable drugs.  On October 26, 1973, hepatitis was detected, and the improper use of heroin was reported.  Treatment records are silent as to complaints, diagnosis, or treatment for tinnitus or any psychiatric disorder, to include his separation examination in October 1974.  

As to the Veteran's claim for hepatitis C, the Board notes that he reported inservice intravenous (IV) drug use to a VA examiner in January 2007, and "that is how [he] got his Hep C."  In contrast to this report, the Veteran has submitted numerous statements in support of his claim in which he contends that he only used heroin intranasally, not intravenously, and that his contraction of hepatitis C was the result of his duties as an army medic.  He reported frequent exposure to bodily fluids and contaminants, as well as sharp needles, as his duties included administering IV's, suturing, and drawing blood.  The Veteran asserts that this risk factor must be considered to the same degree as that of his history of IV drug use.  The Veteran has further postulated that he may have contracted the illness through air gun inoculations, providing treatise evidence to bolster that theory.  See Statements, April 28, 2008, September 3, 2009.

Regarding the Veteran's tinnitus claim, he was afforded a VA examination in September 2007.  At that time, per the report, the Veteran stated that he experienced ringing in the ears approximately twice per month.  Based on that report, the examiner opined that it was not as likely as not that tinnitus was etiologically-related to active service, as the low occurrence rate was most likely indicative of normal spontaneous tinnitus which occurs in normal functioning cochlea.  It was further noted that hearing loss was absent.  In response, the Veteran stated in April 2008 that his ears ring at least twice a week and usually more, and that he has experienced this symptom since he was discharged from the military.

The Veteran's reports that he has experienced tinnitus since separation from service may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Finally, while the Veteran's file does not contain a definitive diagnosis of any psychiatric disorder post-service, a private report dated in January 1996 noted that the Veteran was admitted for depression, and that an MMPI test pointed to major depression as a possible diagnosis.  To date, the Veteran has not been afforded a VA examination to determine whether he has a current psychiatric disorder and, if so, whether that disorder has an etiological relationship to his period of service or his inservice diagnosis of hepatitis.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court stated that VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id. at 81.

Taking into account the Veteran's statements in support of his claim, to include his reports of frequent tinnitus continuously since separation, as well as an indication of major depression and a documented hepatitis C infection, the Veteran's claims for service connection should be remanded to obtain appropriate VA opinions so as to determine whether any current, claimed diagnosis is etiologically-related to his period of active service or to a claimed service-connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in the appropriate specialty to determine the etiology of his hepatitis C.  The examiner should interview the Veteran in order to ascertain which risk factors pre-dated his entry into service, those that occurred during service, and those that occurred post-service.  After a review of the claims folder, to include the Veteran's statements in support of his claim, as well as those of documented inservice risk factors, the examiner should address the following:

Whether it is at least as likely as not that the Veteran's currently-diagnosed hepatitis C is related to his period of active service, to include air gun inoculation(s) and exposure to fluids while working as a medic.  

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder(s).  The claims file must be made available to the examiner, and the examiner should indicate in his/her report that the relevant evidence in the claims file was reviewed.  That review must include service treatment records, as well as a May 2007 report of possible major depression.

The examiner should respond to the following:

A. Is it at least as likely as not that any currently-diagnosed psychiatric disorder is etiologically related to the Veteran's period of active service.

B. Is it at least as likely as not that any currently-diagnosed psychiatric disorder is proximately due to, or alternately, aggravated by another disability to include hepatitis.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A complete rationale for all opinions expressed should be provided.  

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

3.  The RO/AMC should obtain a supplemental VA audiological opinion from the September 2007 VA examiner, if available (or a new examination if not) with regard to the Veteran's claim for entitlement to service connection for tinnitus.  The examiner should note a review of the Veteran's claims file.  

Objective evidence of record as well as statements from the Veteran regarding in-service noise exposure, frequency of occurrence (at least twice per week), and continuous symptoms since separation should be discussed.  

The examiner should address the following:

Whether it is at least as likely as not that any current tinnitus is etiologically-related to the Veteran's period of active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


